UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-1688



DONALD SULLIVAN, Mr.,

                                                 Plaintiff - Appellant,

             versus


THE UNITED     STATES   ENVIRONMENTAL   PROTECTION
AGENCY,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CA-02-187-F1-7)


Submitted:    September 9, 2003              Decided:   October 14, 2003


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donald Sullivan, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald Sullivan appeals the district court’s order dismissing,

for lack of subject matter jurisdiction, Sullivan’s complaint

seeking declaratory judgment that the Environmental Protection

Agency does not have jurisdiction over his property pursuant to the

Clean Water Act. We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   See Sullivan v. U.S. Environmental Protection

Agency, No. CA-02-187-F1-7 (E.D.N.C. May 8, 2003).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2